Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2275
                      Lower Tribunal No. 13-2722-SP
                           ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

  Millennium Radiology, LLC, a/a/o Gleybis Nodal Delgado,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Linda
Singer Stein, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A. and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A. and Gary Marks (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and SCALES, and GORDO, JJ.

     PER CURIAM.
             United Automobile Insurance Company appeals the final

judgment entered by the trial court after entry of summary judgment on the

reasonableness of a diagnostic test based on the doctrine of collateral

estoppel. We reverse and remand consistent with our recent decision in

United Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So.2d

834 (Fla. 3d DCA Jan. 12, 2022) (“Millennium's ‘identity’ is not the same in

each of these cases against United Auto; Millennium draws its identity from

its assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                     2